NO. 12-22-00162-CV

                                IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                           §   APPEAL FROM THE
 IN THE MATTER OF E.B., JR.,
                                                           §   COUNTY COURT AT LAW NO. 3
 A JUVENILE
                                                           §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
        In this accelerated appeal, E.B., Jr. (E.B.) challenges the juvenile court’s order transferring
his case to adult criminal district court. In his sole issue, E.B. contends that the juvenile court erred
by waiving jurisdiction and transferring the case to adult criminal district court because the State
could have proceeded against him in juvenile court before his eighteenth birthday. We affirm.


                                                  BACKGROUND
        The State filed a petition for waiver of jurisdiction, in which it sought transfer of E.B. to
adult criminal district court. 1 According to the State, E.B. was more than fifteen years old when he
allegedly committed capital murder. 2 Specifically, the State alleged that E.B. either intentionally
and knowingly caused the deaths of the victim and her unborn child by striking the victim with a
deadly weapon (i.e. a blunt object) and setting her on fire; intentionally and knowingly caused the
victim’s death in the course of attempting to commit and committing the offense of kidnapping
upon the victim; or intentionally and knowingly caused the victim’s death in the course of
attempting to commit and committing the offense of arson upon the victim. The State alleged that
“after due diligence and for a reason beyond the control of the [S]tate, it was not practicable to
proceed in juvenile court before the 18th birthday of [E.B.].”


        1
            See TEX. FAM. CODE ANN. § 54.02 (West 2022).
        2
            E.B. was sixteen when the victim was killed.
        At the hearing on the State’s petition, Detective Stephen Goodson of the Kilgore Police
Department testified that on August 23, 2016, he began investigating a case involving Sheryia
Grant, a missing person who was last seen on August 19, 2016. Goodson testified that in May
2016, when Grant was five months pregnant, Grant reported that Lanisha Young assaulted her,
and Goodson investigated. According to Goodson, Allen Sutton is Young’s common-law husband,
and Grant was pregnant with Sutton’s child. While investigating the alleged assault, Goodson
learned that Sutton attempted to solicit someone to murder Grant to prevent her from giving birth.
Goodson interviewed Sutton and Young, but Goodson did not believe they were honest with him.
While interviewing Sutton and Young, Goodson learned that E.B. was a potential alibi witness,
and another detective and a Texas Ranger interviewed E.B. at his high school.
        Goodson explained that “several inconsistencies” regarding E.B.’s story came to light, so
investigators decided “to dig a little further.” When investigators obtained E.B.’s cell phone, they
found that on the night in question, texts and phone calls from Young to E.B. “spiked.” According
to Goodson, Sutton was coaching E.B. via text message regarding what to tell the investigating
officers during his initial interview. Goodson testified that investigators decided to interview E.B.
again “to find out why he was being coached and the degree of his involvement in this.” During
the second interview, E.B. did not give information about the victim’s location or how the victim
died, and E.B. continued to support the alibi of Young and Sutton. After receiving the data “dump”
from E.B.’s cell phone, Goodson learned that E.B. was communicating with Young by text
messages on the night Grant disappeared, so investigators interviewed E.B. again and confronted
him with said information. E.B. eventually revealed that he drove the suspect vehicle and was in
the car with the victim in the front seat, but E.B. stated that he sat in the car while Grant was
murdered. Goodson explained that E.B. took investigators to an area in Smith County where he
said the murder occurred, and investigators conducted an all-day search there. Investigators later
learned that E.B. took them to the wrong location, and Goodson believed E.B deliberately misled
them.
        Goodson testified that investigators re-interviewed E.B., and E.B. admitted that he drove
the car, Grant was in the back seat of the car, and Sutton was in the passenger seat. According to
Goodson, E.B. eventually admitted that he helped load Grant’s body into the trunk after she was
deceased, and that Sutton had killed Grant “by fire.” At one point, E.B. claimed that Sutton stabbed
Grant with a knife before setting her on fire, and E.B. later claimed that Sutton strangled Grant



                                                 2
and admitted that he lied about a knife being used. Goodson explained that after his final interview
with E.B., he felt he did not have sufficient information about the victim’s cause of death because
E.B.’s version of events “changed from statement to statement.”
       On November 11, 2016, investigators conducted a polygraph examination of E.B., which
included a pre-polygraph interview, the polygraph, and a post-polygraph interview. Goodson
testified that during the polygraph interviews, E.B. stated that Sutton choked Grant until E.B.
thought Grant was “asleep.” E.B. told investigators that he was instructed to get a can of gasoline,
and he admitted to pouring gasoline all over the victim. E.B. told investigators that after the victim
was set on fire, she jumped up and ran approximately 300 feet before E.B. and Sutton dragged the
victim back to the car, where Sutton struck Grant’s head with a tire iron. E.B. stated that Grant
collapsed, and Sutton and Young took turns beating Grant’s head “until they know for a fact [that]
she’s dead.” Goodson explained that both Young and E.B. related that Grant’s baby was outside
her body, and Sutton “severed the umbilical cord and wrapped them both individually before they
were placed back into the trunk of the car.” E.B. told investigators that after they put Grant’s body
in the trunk, they drove to a house in Rusk County, where they removed Grant’s body from the
trunk, put her body into a burn barrel, and lit her body on fire a second time, using another
accelerant. Goodson testified that the State obtained Grant’s medical records, which indicated that
she was pregnant when she was killed.
       Goodson explained that he needed corroborating evidence because he did not want to base
a case solely on E.B.’s word. Goodson testified that the investigation involved three counties:
Gregg County, where Grant lived and where she was lured from; Smith County, where the murder
occurred; and Rusk County, where the victim’s body was transported after her death. According
to Goodson, investigators located the vehicle in which Grant’s body was transported. Investigators
found smears of blood in the trunk, and DNA testing revealed that the blood matched the victim.
Investigators also found the burn barrel in April or May of 2017, after Young provided a version
of events that “about 80 percent . . . matched [E.B.’s] story” and told investigators that she knew
the barrel’s location. Goodson testified that Young did not agree with E.B.’s account that Grant
was set on fire at the initial location, and Goodson explained that during her interview, Young
omitted herself from her recounting of the events that occurred. Young took Goodson to a location
in Rusk County, where the burn barrel was recovered. Inside the burn barrel, investigators found
bones and a “burned up cell phone” that matched the make and model of Grant’s cell phone, but



                                                  3
DNA could not be recovered from the bones. Goodson explained that DNA evidence could not be
recovered from the barrel until October 2019, when Othram Labs tested swabs from the barrel and
the results matched Grant. According to Goodson, as soon as the DNA results became available,
the State began the process of charging E.B.
       Goodson testified that it was not practicable to present a capital murder charge against E.B.
to a jury in 2017, before E.B. turned eighteen, 3 because DNA test results were pending, and
authorities had not received test results from the burn barrel. In addition, Goodson explained that
investigators were still obtaining phone records, search warrants, and “interviewing tons of
witnesses or potential witnesses.” According to Goodson, investigators still have not located
Grant’s body, even after assistance from the Texas Attorney General’s office. Goodson testified
that it was not practicable to charge E.B. before he turned eighteen. Goodson explained that E.B.
poured gasoline on Grant and helped to conceal her body, and E.B. did not fully cooperate with
the investigation.
       At the end of the transfer hearing, the trial judge stated, “I’m going to have to come to the
conclusion, based on the preponderance of the evidence, that it wasn’t practicable for the State to
proceed with charges” before E.B.’s eighteenth birthday. The trial judge stated, “the Court also
has to take into account that part of that was due to [E.B.]’s own actions because the information
that was revealed in the investigation indicates that he played a role in disposing of and concealing
the alleged victim’s body.” The trial judge noted that if the State had filed a case before E.B.’s
eighteenth birthday, “there would have been difficulties in proceeding with that. Some really
serious difficulties from what the Court can tell.” In its order waiving jurisdiction and transferring
E.B. to criminal court, the trial court stated that it “considered by a preponderance of the evidence,
that after due diligence of the State, it was not practicable to proceed in juvenile court” before
E.B.’s eighteenth birthday because the investigation into Grant’s death and the location of her
remains “continued” and DNA evidence results were “outstanding.” This proceeding followed.


                            WAIVER OF JURISDICTION BY JUVENILE COURT
       In his sole appellate issue, E.B. argues that the juvenile court abused its discretion by
waiving jurisdiction and transferring the case to adult criminal district court. Specifically, E.B.
asserts that the State failed to meet its burden of establishing by a preponderance of the evidence

       3
           The record indicates that E.B. turned eighteen on October 21, 2017.


                                                         4
that for a reason beyond the State’s control, it was not practicable to proceed against him in juvenile
court before his eighteenth birthday.
Standard of Review and Applicable Law
       When a child engages in conduct that would be considered criminal if committed by an
adult, it is called “delinquent conduct.” See TEX. FAM. CODE ANN. § 51.03(a)(1) (West 2022).
Murder and capital murder committed by a minor constitute delinquent conduct. See id.; see also
TEX. PENAL CODE ANN. § 19.02 (West 2019), § 19.03 (West Supp. 2022). Juvenile courts have
exclusive original jurisdiction over cases involving delinquent conduct by children between ten
and seventeen years old. TEX. FAM. CODE ANN. §§ 51.02(2)(A), 51.04(a) (West 2022). A juvenile
court may waive its exclusive jurisdiction under certain conditions and allow transfer of the
proceeding to a district court for criminal prosecution. Id. § 54.02(a), (j) (West 2022). “Generally,
the transfer of a juvenile offender from a juvenile court to a criminal district court for prosecution
as an adult should be regarded as the exception, not the rule.” In re J.W.W., 507 S.W.3d 408, 414
(Tex. App.—Houston [1st Dist.] 2016, no pet.) (citing Moon v. State, 451 S.W.3d 28, 36 (Tex.
Crim. App. 2014), overruled on other grounds by Ex parte Thomas, 623 S.W.3d 370 (Tex. Crim.
App. 2021)).
       In reviewing a juvenile court’s written order waiving its jurisdiction under Section 54.02,
an appellate court must perform a two-step analysis. See Moon, 451 S.W.3d at 47. First, we review
the juvenile court’s specific findings of fact under “traditional sufficiency of the evidence review.”
Id. Under a legal sufficiency challenge, we credit evidence favorable to the challenged finding and
disregard contrary evidence unless a reasonable fact finder could not reject the evidence. Moon v.
State, 410 S.W.3d 366, 371 (Tex. App.—Houston [1st Dist.] 2013), aff’d, 451 S.W.3d 28. If there
is more than a scintilla of evidence to support the finding, the challenge fails. Id. Under a factual
sufficiency challenge, we consider all of the evidence presented to determine if the court’s finding
is so against the great weight and preponderance of the evidence as to be clearly wrong or unjust.
Id. We must limit our sufficiency review supporting the transfer order to the facts that the juvenile
court expressly relied upon, as set out in the transfer order. Moon, 451 S.W.3d at 50. Second, after
completing our sufficiency review, we consider the juvenile court’s waiver decision under an
abuse of discretion standard. Id. at 47. In doing so, we ask whether the juvenile court acted without
reference to guiding rules or principles. Id. In other words, we consider whether the juvenile
court’s transfer decision was arbitrary. Id.



                                                  5
Analysis
       In a transfer proceeding, the State must prove, by a preponderance of the evidence, that
waiver of the juvenile court’s exclusive original jurisdiction is appropriate. Moon, 451 S.W.3d at
40-41, 45. When, as here, the minor has reached the age of eighteen by the date of the transfer
hearing, Section 54.02(j) applies to the proceeding. TEX. FAM. CODE ANN. § 54.02(j). As discussed
above, the portion of Section 54.02(j) at issue in this appeal is whether the State met its burden to
establish “from a preponderance of the evidence that . . . for a reason beyond the control of the
[S]tate it was not practicable to proceed in juvenile court before the 18th birthday of the person
. . . .” Id. § 54.02(j)(4)(A); see Morrison v. State, 503 S.W.3d 724, 727-28 (Tex. App.—Houston
[14th Dist.] 2016, pet. ref’d). Subsection (j)(4) “is meant to limit prosecution of an adult for an act
he committed as a juvenile if his case could reasonably have been dealt with when he was still a
juvenile.” Moore v. State, 532 S.W.3d 400, 405 (Tex. Crim. App. 2017). Because Section 54.02(j)
does not define “practicable,” we give the term its plain meaning. See State v. Holcombe, 187
S.W.3d 496, 500 (Tex. Crim. App. 2006); Lagow v. Hamon ex rel. Roach, 384 S.W.3d 411, 416-
17 (Tex. App.—Dallas 2012, no pet.). “In determining the plain meaning of a word, we initially
look to dictionary definitions.” Holcombe, 187 S.W.3d at 500. Black’s Law Dictionary defines
“practicable” as “reasonably capable of being accomplished; feasible.” BLACK’S LAW DICTIONARY
1210 (8th ed. 2004). Similarly, Merriam-Webster’s Collegiate Dictionary defines “practicable” as
“capable of . . . being done or accomplished: FEASIBLE.” MERRIAM-WEBSTER’S COLLEGIATE
DICTIONARY 974 (11th ed. 2011).
       The trial court heard Goodson testify that it was not practicable for the State to pursue
charges against E.B. before his eighteenth birthday because the search for the victim’s body was
ongoing; E.B’s version of events did not fully match Young’s, so corroborating evidence was
needed; E.B. did not fully cooperate with the investigation; and the bones recovered from the burn
barrel initially could not be forensically linked to the victim, but a lab that could perform the
required DNA testing was eventually found and the results were received in October 2019. There
was no evidence that the State delayed the investigation or made errors that unduly prolonged the
investigation. Cf. In re A.M.H., No. 12-19-00284-CV, 2020 WL 2078412, at *6-7 (Tex. App.—
Tyler Apr. 30, 2020, no pet.) (mem. op.) (concluding that mistakes by the State and intentional
delays in proceeding did not support the trial court’s finding that it was impracticable to proceed



                                                  6
before Appellant’s eighteenth birthday). In other words, the fact that the State had some evidence
against E.B. before his eighteenth birthday, including blood from the trunk of the vehicle and
E.B.’s inculpatory statements, does not mean that charging Appellant with capital murder prior to
his eighteenth birthday was reasonably capable of being accomplished or feasible.
         Crediting evidence favorable to the challenged finding and disregarding contrary evidence
unless a reasonable fact finder could not reject the evidence, we conclude that more than a scintilla
of evidence supported the trial court’s finding that it was not practicable for the State to proceed
against E.B. before his eighteenth birthday. See Moon, 410 S.W.3d at 371. Therefore, the evidence
is legally sufficient to support the challenged finding. In addition, considering all of the evidence
presented, the trial court’s finding that it was not practicable for the State to proceed against E.B.
before his eighteenth birthday is not so against the great weight and preponderance of the evidence
as to be clearly wrong or unjust. See id. Therefore, the evidence supporting the challenged finding
is factually sufficient. Because the trial court’s finding was supported by legally and factually
sufficient evidence, we conclude that the trial court did not act arbitrarily or unreasonably, or
without reference to guiding principles. See Moon, 451 S.W.3d at 47. For all these reasons, we
conclude that the trial court did not abuse its discretion by concluding that, for reasons beyond the
State’s control, it was not practicable for the State to proceed against E.B. before E.B.’s eighteenth
birthday. Accordingly, we overrule E.B.’s sole issue.


                                                  DISPOSITION
         Having overruled E.B.’s sole issue, we affirm the trial court’s judgment.

                                                                  GREG NEELEY
                                                                     Justice

Opinion delivered November 17, 2022
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          7
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 17, 2022


                                         NO. 12-22-00162-CV


                        IN THE MATTER OF E.B., JR., A JUVENILE



                            Appeal from the County Court at Law No. 3
                         of Smith County, Texas (Tr.Ct.No. 003-0001-22)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
fort observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.